Case 0:21-cv-61158-RKA Document 1 Entered on FLSD Docket 06/03/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO. 21-cv-61158

 IDANIA C. RODRIGUEZ,

         Plaintiff,

 v.

 SOLOMON, VIGH & SPRINGER, PA,

       Defendant.
 _________________________________/

                                  COMPLAINT FOR DAMAGES
                                      JURY DEMAND

         1.      Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

 §1692 et seq. (“FDCPA”).

                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction under 28 U.S.C. §§1331, 1337 and 15 U.S.C. §1692k.

 Venue in this District is proper because Plaintiff resides here and Defendant sent letters into this

 District and sued in this District.

                                             PARTIES

         3.      Plaintiff, IDANIA C. RODRIGUEZ (“RODRIGUEZ”), is a natural person, and

 citizen of the State of Florida, residing in Broward County, Florida.

         4.      Defendant, SOLOMON, VIGH & SPRINGER, PA (“SVP”), is a professional

 association organized under the laws of the State of Florida. Its principal place of business is at

 1702 N. Florida Ave., Tampa, FL 33602.
Case 0:21-cv-61158-RKA Document 1 Entered on FLSD Docket 06/03/2021 Page 2 of 5




            5.       SVP is registered with the Florida Department of State Division of Corporations as

 a limited liability company Its registered agent for service of process is Marvin Solomon, 1702 N.

 Florida Ave., Tampa, FL 33602.

            6.       SVP regularly uses the mail and telephone in a business the principal purpose of

 which is the collection of debts.

            7.       SVP regularly collects or attempts to collect debts due to other parties.

            8.       SVP, on behalf of Ford Motor Credit Co. (“Ford”) and others, regularly initiates

 litigation to collect debts.

            9.       SVP is a “debt collector” as defined in the FDCPA.

                                            FACTUAL ALLEGATIONS

            10.      Defendant sought to collect from Plaintiff an alleged debt for a consumer

 automobile loan.

            11.      The debt was incurred for personal, household, or family purpose.

            12.      Plaintiff defaulted on the auto loan and Ford repossessed the subject vehicle, sold

 it at auction, and sought the deficiency amount from Plaintiff (“the debt”).

            13.      SVP, on behalf of Ford, filed a state court action against Rodriguez for an alleged

 automobile deficiency balance.

            14.      On July 21, 2020, SVP, on behalf of Ford, obtained a default final judgment against

 Rodriguez. 1 A copy of the Default Final Judgment is attached as Exhibit “A.”

            15.      Defendant, on December 28, 2020, obtained a Continuing Writ of Garnishment.




 1
     Although a default final judgment was entered, Ford failed to state a cause of action.


                                                              2
Case 0:21-cv-61158-RKA Document 1 Entered on FLSD Docket 06/03/2021 Page 3 of 5




         16.     Defendant, on behalf of Ford, filed a Motion to Tax Garnishment and Other Post-

 Judgment Costs (“Motion”). The motion states that Ford incurred recording costs of $40.00. A

 copy of the Motion to Tax Garnishment and Other Post-Judgment Costs is attached as Exhibit “B.”

         17.     Defendant, on behalf of Ford, filed an Affidavit of Post-Judgment Costs

 (“Affidavit”). In the Affidavit, John Springer, Esq. (“Springer”) swore under oath that Ford

 incurred recording costs of $40.00. A copy of the Affidavit of Post-Judgment Costs is attached as

 Exhibit “C.”

         18.     Both the Motion and Affidavit were signed by Springer. See Exhibits “B” and “C.”

         19.     The recording costs for Miami-Dade County, Florida are $10.00 for the first page

 and $8.50 for each additional page. A copy of the Miami-Dade County recording fees is attached

 as Exhibit “D.”

         20.     The Default Final Judgment was two pages. See Exhibit “A.” As such, the total

 recording costs in the state court action were $18.50.

         21.     Neither Ford nor SVP had any legal or factual basis to ask for or recover $40.00 for

 recording fees on a two-page document recorded in Miami-Dade County, Florida. See Exhibit “D.”

         22.     Defendant falsely represented to the state court and to Plaintiff and under oath that

 SVP and Ford were entitled to $40.00 for recording costs.

         23.     Springer made this statement to Plaintiff when neither Ford nor SVP were entitled

 to $40.00 for recording costs.

         24.     Springer’s under-oath statement, that Ford was entitled to $40.00 for recording

 costs, is perjurious.




                                                   3
Case 0:21-cv-61158-RKA Document 1 Entered on FLSD Docket 06/03/2021 Page 4 of 5




        25.     Defendant acknowledged to Plaintiff’s state court counsel that the amount listed for

 recording fees was in excess of the actual amount expended by Defendant. A copy of the email

 between Springer and Jeralyn S. Adelman, Esq. is attached as Exhibit “E.”

        26.     Defendant’s actions caused Plaintiff to incur actual damages including attorney’s

 fees and emotional pain and suffering.

                        COUNT I – FALSE STATEMENT TO A TRIBUNAL

        27.     Plaintiff incorporates Paragraphs 1 through 26.

        28.     Defendant falsely stated under oath to the state court that it was entitled to $40.00

 for recording costs.

        29.     Defendant made the representation in violation of 15 U.S.C. §1692e and did so

 knowingly.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

        a.      Statutory and actual damages;

        b.      Attorney’s fees, litigation expenses and costs of suit; and

        c.      Such other or further relief as the Court deems proper.

                COUNT II – ATTEMPTING TO COLLECT AN IMPROPER
                    DEBT IN VIOLATION OF 15 U.S.C §1692e(2)(a)

        30.     Plaintiff incorporates Paragraphs 1 through 26.

        31.     Defendant alleged that Plaintiff owed more than the actual amount owed in

 violation of 15 U.S.C. §1692e(2)(a).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendants for:

        a.      Statutory and actual damages;



                                                  4
Case 0:21-cv-61158-RKA Document 1 Entered on FLSD Docket 06/03/2021 Page 5 of 5




       b.      Attorney’s fees, litigation expenses and costs of suit; and

       c.      Such other or further relief as the Court deems proper.


                                           JURY DEMAND

        Plaintiff demands trial by jury.

                                                     Debt Shield Law
                                                     3440 Hollywood Blvd., Suite 415
                                                     Hollywood, FL 33021
                                                     Tel: 754-800-5299
                                                     Fax: 305-503-9457
                                                     service@debtshieldlaw.com
                                                     joel@debtshieldlaw.com

                                                       /s/ Joel D. Lucoff
                                                     Joel D. Lucoff
                                                     Fla. Bar No. 192163




                                                 5
